--------------------------------------------------------------------------------

Exhibit 10.14
 
AMENDMENT
OF
EMPLOYMENT AGREEMENT
 
WHEREAS, OTELCO INC. (the “Company”) has previously entered into an Amended and
Restated Employment Agreement (the “Agreement”) with Curtis L. Garner, Jr. (the
“Executive”) dated as of March 11, 2009, setting forth the terms and conditions
of Executive’s employment with the Company; and
 
WHEREAS, the Company and Executive desire to amend certain provisions of the
Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Agreement is hereby
amended as follows:
 
Base Salary. Effective January 1, 2010, Section 3(c)(i) of the Agreement is
hereby amended and restated in its entirety as follows:
 
(i)           Base Salary. During the Employment Period, the Executive shall
receive an annual base salary of $200,000, subject to increase by the Board of
Directors of the Company (the “Board”), which Annual Base Salary shall be
further subject to annual increase by an amount equal to reflect the increase in
the cost of living, if any, between the date of the immediately preceding
increase and the date of each such adjustment, based upon the Consumer Price
Index for Urban Consumers, or, if that index is discontinued, a similar index
prepared by a department or agency of the United States government (as so
increased and adjusted, the “Annual Base Salary”). The Annual Base Salary shall
be paid in accordance with the customary payroll practices of the Company,
subject to withholding any other payroll taxes.
 
SAVINGS CLAUSE. Save and except as herein expressly amended, the Agreement shall
continue in full force and effect.
 
March 5,
2010                                                                                                   OTELCO
INC.

              
 
 
/s/ Michael D. Weaver  

                     By Michael D. Weaver
                     Its President and Chief Executive Officer


                     Curtis L. Garner, Jr.


                      /s/ Curtis L. Garner, Jr.
 